Citation Nr: 1755735	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  13-07 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to an initial compensable rating for chronic left fifth finger soft tissue mallet and DIP degenerative joint disease (DJD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1982 to October 1993. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran's right ankle disability of degenerative joint disease (DJD) was incurred in service.

2.  The Veteran's left ankle disability of DJD was incurred in service.

3.  The Veteran's right shoulder disability was not incurred in service.

4.  The Veteran's left little finger soft tissue mallet and DIP degenerative joint disease is manifested by stiffness, pain during flares, and limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ankle DJD are met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for left ankle DJD are met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria for service connection for a right shoulder disability are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

4.  The criteria for an initial compensable rating for chronic left fifth finger soft tissue mallet and DIP degenerative joint disease are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code (DC) 5230 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet.App. 545, 552 (2008).

I. Service Connection

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


Analysis

A. Ankle Claims

The Veteran contends his ankle disabilities are related to service.  Specifically, the Veteran noted that that he recalled an accident in service while rappelling when he went "straight down on his feet."  See April 2011 VA examination.

The Veteran has a present disability in the form of DJD in both ankles.  See December 2012 VA examination.  A June 1987 service treatment record (STR) reflects the Veteran's injury to his ankles while rappelling; thus, he has an in-service injury.  The sole question is whether there is a causal relationship between this injury and the degenerative joint disease in the Veteran's ankles.

The April 2011 VA examiner opined that the Veteran's mild DJD was at least as likely as not related to the pes planus noted on his discharge examination.  The examiner stated that the DJD throughout both feet would be "extremely rare" in a patient of the Veteran's age and was "likely due to injuries sustained while in service."  The December 2012 VA examiner opined that the degenerative joint disease was not caused by the acute right ankle strain experienced in 1982 and 1987, and was "more likely normal DJD changes seen with aging and deconditioning."

The Board finds that the evidence with regard to the causal relationship between the Veteran's in-service foot injuries and his bilateral ankle degenerative joint disease is in equipoise.  That is, the April 2011 examiner opined the ankle arthritis was caused by service, and the December 2012 examiner opined that the ankle arthritis was not.  Where, as here, the evidence is evenly balanced, reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Thus, the Board finds that both the Veteran's right ankle disability of DJD and left ankle disability of DJD were incurred in service.  Therefore, service connection for right and left ankle DJD are both warranted.  


B. Right Shoulder Claim

The Veteran contends that his right shoulder disability was incurred in service.  Specifically, he contends he injured it in 1989.  The Veteran has a present disability in the form of a very mild acromio-clavicular (AC) DJD.  Furthermore, a June 1989 STR highlighted that the Veteran had complained of right shoulder pain which had persisted for two-and-one-half months. As such, the evidence establishes an in-service injury.  Thus, the sole question is whether there is a causal connection between the in-service injury and the Veteran's present right shoulder disability.

The first VA examination for the Veteran's shoulder was performed in April 2011.  The examiner noted that the Veteran currently had very minimal complaints and an essentially normal examination and that would not indicate an anatomic diagnosis.  In the Veteran's June 2011 notice of disagreement (NOD), the Veteran noted that he did have a chronic right shoulder condition.  He also stated that just because his right shoulder condition may have resolved temporarily during service, did not mean it went away.  Another VA examination was conducted in December 2012.  The examiner opined that the Veteran's right shoulder DJD was not caused by the acute right shoulder strain experienced in 1989, but was more likely normal DJD changes seen with aging and deconditioning.  

The Board requested a Veterans Health Administration (VHA) expert medical opinion on the matter under 38 C.F.R. § 20.901(a), which was received in August 2017.  The physician reviewed the claims file.  It was explained that the June 1989 STR did not adequately describe the injury to the right shoulder.  It was not adequate to distinguish between muscular pain versus joint pain.  However, the expert noted that the examination did not document any likely injury to the right AC joint, nor did the Veteran describe symptoms that suggested such injury.  The expert then noted that subsequent entries did not document follow-up treatment or ongoing issues with the shoulder.  The physician then acknowledged the Veteran's contention that just because his shoulder injury resolved, did not mean it went away.  The physician agreed with this notion, but highlighted that the available records did not document ongoing issues with the right shoulder during service, or sequelae on the alleged injury at any time.  With regard to the Veteran having emphasized that his right shoulder was chronic, the physician stated that this perception of chronicity did not fit well with the medical concepts of chronicity.  The physician then noted that the radiographic findings described in the 2012 shoulder examination reflected a normal shoulder joint with degenerative changes of the AC joint.  The physician stated that injury to the AC joint in 1989 would likely have produced more unambiguous symptoms than were recorded in the Veteran's service treatment records.  Concluding, the physician opined that it was less likely than not that the Veteran's right shoulder disability was incurred in service, and there was no evidence in the record that the arthritis of the right shoulder manifested within one year of separation from service.  

The Board finds that the preponderance of the evidence is against the Veteran's right shoulder claim, and therefore service connection is not warranted.  The Board acknowledges the Veteran sincere contention that his right shoulder disability was incurred in service.  However, the Veteran is not competent to provide this etiology for this complex medical question.  The medical professionals (each one a physician) providing the May 2011 examination, December 2012 examination, and August 2017 opinion are medically trained individuals.  Thus, they are competent to provide an opinion.

Furthermore, each physician reviewed the Veteran's claims file including his STRs, and fully assessed the Veteran's contentions.  They nonetheless each opined the Veteran's present right shoulder disability was not related to service.  Indeed, the August 2017 VHA physician specifically addressed the Veteran's argument about the chronicity of his shoulder pain.  This physician explained that that contention misunderstood the medical concept of chronicity.  For the above reasons, the opinions of the medical professionals are persuasive and probative on the issue of causation in the present case.  VA obtained three medical opinions in an attempt to assist the Veteran in substantiating the nexus element of the claim.  With the preponderance of the evidence against this claim, the benefit of the doubt doctrine is inapplicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection for a right shoulder disability is not warranted.


II. Increased Rating

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

DC 5230 provides for a noncompensable rating for any limitation of motion of the ring or little finger.  38 C.F.R. § 4.71a.

Analysis

The Veteran received his first VA examination for his finger in May 2011.  The examiner noted that the Veteran had pain on a daily basis of zero out of ten, but that it did flare-up on a nearly daily basis to a level of two to three out of ten with stiffness.  The examiner noted the Veteran had no significant flare-ups such as pain or weakness, but the Veteran did note that his finger could become stiff and he had to actually work it out.  The Veteran had difficulty with the extension at the DIP joint.  He required no assistive device for his hand, or any gloves for labor prospects.  His finger did not slow his activities of daily living.  

Examination of the left hand revealed full range of motion of the left fifth finger MCP as well as PIP.  The DIP range of motion was from 10 degrees to approximately 20 degrees with significant stiffness.  This did not cause any significant pain.  There was no gap between the tips of his thumb and fingers.  There was no gap between the tips of his fingers and the proximal transverse crease.  There was also no gap between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  The Veteran demonstrated good strength with pushing, pulling, and twisting.  He had appropriate dexterity with his hand.  He could make a fist without difficulty.  He did have a lag at the fifth DIP, which would be consistent with the previous mallet injury.  Imagining of the left hand demonstrated mild deformity of the fifth distal phalanx with extensor lag.  The impression of the left hand was that of a chronic left fifth finger soft tissue mallet and DIP degenerative joint disease.  

The Veteran next received a VA examination in December 2012.  The examination noted the Veteran did not report flare-ups.  The examiner indicated there was limitation of motion in the right little finger.  The Board notes here that the service-connected disability is of the Veteran's little finger on his left hand.  At no time has the record reflected a disability of the right hand, and the rest of this VA examination refers to the little finger on the Veteran's left hand.  Therefore, the Board will consider this merely a clerical error in the designation of which finger is concerned in this appeal.  There was no gap between the thumb pad and the fingers.  There was no gap between any fingertips and the proximal transverse crease of the palm or evidence of painful motion in attempting to touch the palm with the fingertips.  There was no limitation of extension or evidence of painful motion for the index finger or long finger.  There was no additional limitation of motion after repetitive use testing.  There was similarly no gap between the thumb pad and the finger after repetitive use.  There was no gap between any fingertips and the proximal transverse crease of the palm in attempting to touch the palm with the fingertips after repetitive use.  There was no limitation of extension for the index finger or long finger after repetitive use.  

The examiner noted the Veteran did have functional loss or functional impairment of the fingers.  However, the Veteran did not have additional limitation in range of motion of any of the fingers or thumbs following repetitive use testing.  The Veteran had functional loss in the form of less movement than normal in the little finger of the left hand as well as deformity in the little finger of the left hand.  The Veteran had no tenderness or pain to palpation for joints or soft tissue of either hand, including the thumb and fingers.  The Veteran had normal strength in the left hand.  He had no ankylosis of the thumb or fingers.  The examiner noted that there was full range of motion of the left fifth finger at the MCP joint and PIP joint with DIP range of motion decreased from 10 degrees to 30 degrees.  The examiner further noted that there was not such functional impairment of the finger such that no function remained other than that which would be equally served by and amputation with prosthesis.  Imaging was conducted and revealed an old fracture deformity of the distal phalanx fourth digit shortening and expansion of the tuft as on prior study.  The spaces were normal.  There was no acute abnormality.  The left hand disability did not affect the Veteran's ability to work.  

In his June 2011 NOD, the Veteran advanced several arguments.  First, he contended that his finger should be considered under DC 5227 as opposed to DC 5229.  Next, he contended that under DC 5227, the amputation criteria should be applied, because it was the minimum compensable level for the fifth finger.  Finally, the Veteran contended that 38 C.F.R. § 4.59 should be applied, and in an August 2011, submission referenced Burton v. Shinseki, 25 Vet. App. 1 (2011).

As for the first of the Veteran's arguments, that the Veteran's left little finger should be rated under DC 5227, as opposed to DC 5229, the Board finds this without merit.  38 C.F.R. § 4.71a, DC 5227 applies to ankylosis of the ring or little finger.  At no time during the appeal period has there ever been evidence of ankylosis of his left little finger.  Indeed, the December 2012 VA examination noted no ankylosis in the Veteran's thumb or fingers.  Thus, DC 5227 is not applicable to the Veteran circumstances.  The Board notes that, in any event, ankylosis of the little finger would still result in a noncompensable rating.

While DC 5227 is not applicable, the Board does however find that a DC other than DC 5229, the one that is presently assigned, is applicable.  The appropriate DC pertaining to the Veteran's left little finger disability is 38 C.F.R. § 4.71a, DC 5230.  This is the DC that specifically pertains to the ring or little finger.  The Veteran's presently assigned DC pertains to the index or long finger, so an assignment under that DC is clearly erroneous.  See Copeland v. McDonald, 27 Vet. App. 333, 337-38 (2015) (it is error as a matter of law to rate by analogy when a condition is specifically listed).  The Veteran's VA examinations clearly reflect that his disability is that of his left little finger and that is the descriptor of the service-connected disability.  As referenced above, DC5230 provides only for a noncompensable rating for any limitation of motion in the little finger.

Applying DC 5230 to the Veteran yields the only schedular rating possible: a noncompensable rating.  The Board acknowledges that the Veteran's VA examinations reflect some pain in the left little finger during flare-ups, stiffness, difficulty with extension, and functional loss in the form of less movement than normal of this finger.  Thus, the Board finds that there is limitation of motion of this finger.  Nevertheless, as stated above, the appropriate DC for the Veteran's left little finger provides only for a noncompensable rating for this finger for any limitation of motion.  Therefore, even considering such limitation of motion, an initial compensable rating for the Veteran's left little finger is not warranted.  

As to the Veteran's argument that the amputation criteria should be applied to DC 5227, the Board has already noted this diagnostic code is inapplicable.  Nonetheless, the argument that the amputation criteria should be applicable at all is unavailing.  As noted in the December 2012 VA examination, while there was functional impairment in the left little finger, there was not such functional impairment of this finger such that no function remained other than that which would be equally served by and amputation with prosthesis.  Thus, the amputation criterion is inapplicable.  

With regard to the argument that 38 C.F.R. § 4.59 should be applied to the Veteran's left little finger, the Board find that this argument must also fail.  38 C.F.R. § 4.59 states in relevant part:

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.

The United States Court of Appeals for Veterans Claims (Court) interpreted this provision in Sowers v. McDonald, 27 Vet. App. 472 (2016).  The Court held that because DC 5230 provided no minimum compensable rating, this trumped the general intent of section 4.59 to account for actually painful joints.  This is directly applicable to the present case.  DC 5230 is the more appropriate diagnostic code for the Veteran's disability, and it does not provide for any minimum compensable rating.  Thus, a compensable rating is not warranted on this basis.  See VBA Manual, M21-1, III.iv.4.A.1.g. (VA's policy that painful motion of a ring finger disability would not receive a compensable evaluation under 38 C.F.R. § 4.59 because DC 5230 does not contain a compensable rating).

Considering the Veteran's reference to Burton, this citation also does not warrant a compensable rating for the Veteran's service-connected finger disability.  Burton concerned the applicability of 38 C.F.R. § 4.59 to claims in the non-arthritis context.  There, the Court held that the scope of 4.59 did apply in non-arthritis contexts and that where 4.59 was raised, the Board should address it applicability.  Here, the Veteran clearly raised this provision, but as noted above, under Sowers, there is simply no compensable rating available under the Veteran's appropriate DC.

The Board notes that, unlike the veteran in Sowers, the Veteran has arthritis of the left little finger.  Because the Veteran is not service connected for a group of minor joints, but rather one single minor joint, a 10 percent rating is not warranted under 38 C.F.R. § 4.17a, DCs 5003, 5010 for degenerative arthritis or arthritis due to trauma.  See VBA Manual, M21-1, III.iv.4.A.3.n. (VA's policy that a minor joint group of a hand is compensably disabling only when two or more joints in the group are affected by limitation of motion); see also Spicer v. Shinseki, 752 F.3d 1367 (Fed. Cir. 2014).

The Board thus concludes that the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and an initial compensable rating for chronic left fifth finger soft tissue mallet and DIP DJD is not warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

Service connection for right ankle DJD is granted.

Service connection for left ankle DJD is granted.

Service connection for a right shoulder disability is denied.

An initial compensable rating for chronic left fifth finger soft tissue mallet and DIP DJD is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


